Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2021 has been entered.
 
	Response to Arguments
Applicant's arguments in “Remarks – 05/12/2021- Applicant Arguments/Remarks Made in an Amendment”, with the “Amendment/Req. Reconsideration-After Non-Final Reject -02/12/2021", have been fully considered, but they are not persuasive, because of the following:
Applicant’s amendment of claims 1-12 necessitated the shift in new grounds of rejection detailed above in section, below. The shift in grounds of rejection renders Applicant’s arguments moot.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2018/0323119 A1).

Regarding Claim 1, Kim (Figs. 1-18) discloses a semiconductor device, comprising: 
a molded body including a semiconductor chip (120; fig.18; [0113]), at least one terminal body (110;  (fig.18, [0126]) and a resin member (130; [0079] discloses that 130 is made of resin), the at least one terminal body (110) being disposed around the semiconductor chip (120), the resin member (130) provided between the semiconductor chip (120) and the terminal body (110), 
wherein the terminal body (110) comprises a core member (111a, 112a-b, and 113a) having a thickness that is equal to or less than a thickness of the semiconductor chip (120); and 
an interconnection layer (140; [0126]) provided on the top side or the bottom side  of the molded body (bottom surface), the interconnection layer including an interconnect (113a-b; [0126]) electrically connecting the semiconductor chip (120) and the terminal body (110), the terminal body (110) having a first contact surface (bottom surface of 110) and a second contact surface (top surface of 110), the first contact surface (bottom surface of 110) being exposed at the bottom side of the molded body,
the second contact surface being exposed  at the lateral side of the molded body (they are exposed on the side surfaces of the whole molded body).  
Regarding Claim 2, Kim (fig.18) discloses wherein the terminal body (110) includes a first metal layer (112a,c; [0073]; [0100]), the core member (111a, 113a) being positioned inside the resin member (130), the first metal layer (112a, 112c) being provided on the core member (111a, 113a), a material of the first metal layer being different from a material of the core member (111a; 113a [0072][0073]), and the first contact surface and the second contact surface (bottom and top surfaces) are surfaces of the first metal layer (surfaces of 112c and 112a).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 20150084171 A1; hereinafter Ma) in view of Kim.

Regarding Claim 1, Ma (Figs. 1-13; Figs. 3-13 are showing the process of making the same device in fig.1) discloses a semiconductor device, comprising: 
a molded body including a semiconductor chip (14; fig.1; [0015]), at least one terminal body (6 and 8 and 62;  (fig.1 shows 12 which is the top surface of metal layer 62 shown in fig.4); [0015], [0020]) and a resin member (20; [0016]), the at least one terminal body (6 and 8 and 62) being disposed around the semiconductor chip (14), the resin member (20) provided between the semiconductor chip (14) and the terminal body (6 and 8 and 62), and 
an interconnection layer (30; [0017]) provided on the top side of the molded body (top surface), the interconnection layer including an interconnect (31; [0017]) electrically connecting the semiconductor chip (14) and the terminal body (6 and 8 and 62), 
the terminal body (6 and 8 and 62) having a first contact surface (top surface of 6 and 8 and 62) and a second contact surface, the first contact surface being exposed at the bottom side of the molded body, the second contact surface (bottom surface of 6 and 8 and 62) being exposed at the lateral side of the molded body (they are exposed at the lower side surfaces in fig.1).  
Ma does not particularly disclose wherein the terminal body comprises a core member having a thickness that is equal to or less than thickness of the semiconductor chip.
Kim (Figs. 1-18) discloses a semiconductor device, comprising:
a molded body including a semiconductor chip (120; fig.18; [0113]), at least one terminal body (110;  (fig.18, [0126]) and a resin member (130; [0079] discloses that 130 is made of resin), the at least one terminal body (110) being disposed around the 
wherein the terminal body (110) comprises a core member (111a, 113a) having a thickness that is equal to or less than a thickness of the semiconductor chip (120).
Therefore it would have been obvious in the art before the filling of the application to have a terminal body having a core member with a thickness less than the semiconductor chip since this structure would minimize the whole device and therefore make it more size and cost efficient. 
Regarding Claim 2, Ma in view of Kim as applied in claim 1, Kim (fig.18) discloses wherein the terminal body (110) includes a first metal layer (112a,c; [0073]; [0100]), the core member (111a, 113a) being positioned inside the resin member (130), the first metal layer (112a, 112c) being provided on the core member (111a, 113a), a material of the first metal layer being different from a material of the core member (111a; 113a [0072][0073]), and the first contact surface and the second contact surface (bottom and top surfaces) are surfaces of the first metal layer (surfaces of 112c and 112a).  

Regarding Claim 4, Ma in view of Kim as applied in claim 1, Ma (fig.1) discloses wherein the semiconductor chip (14) has a surface (bottom surface) exposed at the second surface of the molded body (bottom surface of 20).  
Regarding Claim 5, Ma in view of Kim as applied in claim 1, Ma (fig.1) discloses wherein the semiconductor chip (14) includes a second metal layer (4; [0015]) provided 
Regarding Claim 6, Ma in view of Kim as applied in claim 1, Ma (fig.1) discloses wherein the interconnection layer (30) further includes an insulating member (32, 34; [0018]) and a third metal layer (33; [0017]), the insulating member (32, 34) covering the interconnect, the third metal layer (33) being electrically insulated from the interconnect by the insulating member (32, 34), the interconnection layer having a first surface (bottom surface of 30) and a second surface (top surface of 30) opposite to the first surface, the first surface of the interconnection layer (bottom surface of 30) contacting the first surface of the molded body (top surface of 20), and the third metal layer (33) covers the second surface of the interconnection layer (34).  
Regarding Claim 7, Ma in view of Kim as applied in claim 1, Ma (fig.1) discloses wherein the resin member (20) includes a portion positioned on the second surface side of the molded body, the portion of the resin member covering the semiconductor chip (the portion of 20 which are to the side of 14).  
Regarding Claim 8, Ma in view of Kim as applied in claim 1, Ma (fig.1) discloses wherein the molded body has a thickness (thickness of 20) larger than a thickness of the interconnection layer (thickness of 30) in a direction directed from the first surface toward the second surface of the molded body.  
Regarding Claim 9, Ma in view of Kim as applied in claim 1, Ma (fig.1) discloses wherein the molded body has a thickness (thickness of 20) substantially same as a thickness of the semiconductor chip (thickness of 14) in a direction directed from the first surface toward the second surface of the molded body.  
Regarding Claim 10, Ma in view of Kim as applied in claim 2, Ma (fig.1) discloses further comprising a mounting substrate ([0027] discloses that the terminals are connected to a printed circuit board which is not shown) including a connection pad (bottom 6, 8, 82) electrically connected to the terminal body, the terminal body being electrically connected to the connection pad via a connection member, the first metal layer including a material having better wettability for the connection member than a wettability of the core member for the connection member.  
Regarding Claim 11, Ma in view of Kim as applied in claim 10, Ma (fig.1) discloses wherein the connection member includes a fillet provided to contact the first contact surface and the second contact surface, the fillet extending in a direction from the semiconductor chip toward the terminal body.  

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 20150084171 A1; hereinafter Ma) in view of Kim in view of Chi et al. (US 20130087898 A1; hereinafter Chi).
Regarding Claim 3, Ma in view of Kim as applied in claim 1, Ma (Fig.1) discloses wherein the second surface of the molded body (bottom surface of 20) has an area smaller than an area of the first surface of the molded body (top surface of 20).
Ma and Kim do not particularly disclose that the side surface of the molded body includes a step.  
Chi (fig.12b) in a related art discloses semiconductor packaging including a first chip (134; [0050]), a resin (150; molded body), and conductive terminals (194, 128, and 130); it also discloses that side surface of the molded body (150) includes a step.

Regarding Claim 12, Ma in view of Kim as applied in claim 1, Ma and Kim do not particularly disclose another semiconductor chip, the other semiconductor chip being other than the semiconductor chip, the other semiconductor chip being arranged in a direction from the semiconductor chip toward the terminal body, the at least one terminal body being disposed around the semiconductor chip and the other semiconductor chip.
Chi (fig.12b) discloses another semiconductor chip (140), the other semiconductor chip (140) being other than the semiconductor chip (134), the other semiconductor chip (140) being arranged in a direction from the semiconductor chip toward the terminal body (194, 128, 130), the at least one terminal body being disposed around the semiconductor chip and the other semiconductor chip (shown).
 Therefore it would have been obvious in the art before the filling of the application to have another chip mounted in the package to form a stack of chips designed in a package to miniaturize the package size.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898   

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        May 31, 2021